Citation Nr: 0400012	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected postoperative residuals of herniated nucleus 
pulposus, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected paresthesias of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from August 1952 to May 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his brief of June 2003, the veteran's representative 
identified entitlement to a compensable evaluation for 
service-connected history of duodenal ulcer secondary to 
medication administered for postoperative residuals of 
herniated nucleus pulposus as an additional issue on appeal.  
However, the claims folder reflects that service connection 
for this disability was recently granted by a rating decision 
in May 2003, and that a notice of disagreement has not yet 
been filed as to this issue with the regional office (RO).  
Consequently, the Board does not find that it currently has 
jurisdiction over this matter.

The Board further notes that correspondence attached to the 
representative's brief of June 2003, reflects that the 
veteran's representative advised the veteran that he may be 
eligible for a total disability rating based on individual 
unemployability due to service-connected disability and 
provided the veteran with the appropriate claims form for 
submission to the RO.  Thus, this issue is also not a subject 
for current appellate consideration.

Finally, as noted more fully below, the Board finds that the 
issues over which the Board does have jurisdiction must be 
remanded for procedural and developmental considerations.


REMAND

During the pendency of the appellant's claims on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which the Department of Veterans Affairs 
(VA)'s duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

While letters to the veteran in June 2000 and March 2003 
notified the veteran of the RO's intention to schedule 
medical examinations in connection with his claims, and a 
February 2003 letter advised him of the type of evidence 
necessary to support his claim for service connection for 
hearing loss and tinnitus, there is no letter of record that 
ever advised the veteran of the evidence necessary to 
substantiate his claims for an increased evaluation for 
service-connected postoperative residuals of herniated 
nucleus pulposus and for an initial evaluation in excess of 
10 percent for service-connected paresthesias of the left 
lower extremity, and the relative obligations of the veteran 
and the VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Indeed, the 
veteran's representative has noted the lack of such 
notification, and has specifically requested that this case 
be returned to the RO for a complete readjudication that 
includes adequate notification to the claimant prior to 
issuance of a VA decision.  Consequently, the Board finds 
that it has no option but to remand the issues on appeal so 
that the veteran can be provided with an appropriate 
Quartuccio letter.

The Board also notes that as new regulations pertaining to 
the spine have been promulgated (one which was already noted 
by the RO, effective September 23, 2002, and the most recent 
effective September 26, 2003) during the pendency of this 
appeal, the proper criteria for rating the spine must be used 
for the appropriate time periods in this case.  As such, the 
Board finds that the veteran should be afforded a VA spine 
examination that will allow the veteran to be rated in 
accordance with the new criteria.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded an 
appropriate VA spine examination to 
determine the nature and severity of his 
service-connected postoperative residuals 
of herniated nucleus pulposus.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature and severity of his 
service-connected paresthesias of the 
left lower extremity.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  The case should again be reviewed on 
the basis of the additional evidence and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




